 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 1 of 10 Page ID #82




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

KIARUNN TAUHEED BAILEY JR.,                )
#Y28447                                    )
                                           )
                    Plaintiff,             )
                                           )
      vs.                                  )      Case No. 21-cv-464-DWD
                                           )
ROB JEFFREYS,                              )
ANTHONY WILLS,                             )
MAJOR HUDSON,                              )
OFFICER KAREN,                             )
C/O JAMES,                                 )
MAJOR ROWLAND, and                         )
JOHN DOE,                                  )
                                           )
                    Defendants.            )

                        MEMORANDUM AND ORDER

DUGAN, District Judge:

      Plaintiff Kiarunn Tauheed Bailey Jr., a prisoner in the Illinois Department of

Corrections (“IDOC”), bring this action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights while being housed at Menard Correctional

Center (“Menard”). He states that he was housed in unsanitary conditions and his

medical treatment was delayed. He seeks monetary damages and injunctive relief.

      Plaintiff’s Complaint (Doc. 1) is now before the Court for preliminary review

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner Complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a Complaint that is legally frivolous, malicious, fails to state a claim upon

which relief may be granted, or asks for money damages from a defendant who by law


                                           1
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 2 of 10 Page ID #83




is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture,

the factual allegations of the pro se Complaint are to be liberally construed. See Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                      The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): In late July

2020, Plaintiff suffered an insect bite on his left leg that caused pain and swelling. He was

seen by a nurse and nurse practitioner, who gave him gauze, antibiotic ointment, alcohol

pads, pain medication and broad-spectrum oral antibiotics.

       In December 2020, Plaintiff began suffering itching and redness in his right leg, he

believed from another insect bite. He was seen by medical personnel on December 21,

2020 and given essentially the same treatment.

       Also on December 21, the hot water in Plaintiff’s cell ceased working. Plaintiff

informed Defendants Hudson, Karen and James that he was without hot water and

needed it to clean his injury. Hudson and Karen told James to put in a work order.

Plaintiff complained about the situation again on December 22 to James, who said he had

put in a work order. A plumber came in on an emergency work order for the toilet in the

next cell and told Plaintiff he had not received a work order but would fix his sink the

following day. Hot water was restored on December 23.

       On December 27, 2020, Plaintiff’s wound burst and he bandaged it with a first aid

kit he had been given. He was seen by the nurse practitioner on December 30, who

provided additional care. Plaintiff’s dressing was changed daily by a nurse until the

wound healed.

                                             2
    Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 3 of 10 Page ID #84




        In late March, 2021, Plaintiff discovered a new bump on his right ankle. On April

4, 2021, he began submitting sick call requests. The bump ruptured on April 7, and

Plaintiff asked Defendant Doe to see the nurse. Doe responded that he would see if the

nurse was still in the cellhouse. Plaintiff was seen by a nurse during medication pass-

out, with some indication that Doe had denied it or otherwise prevented Plaintiff from

being seen. Plaintiff was treated the following day.

        Based on the allegations of the Complaint, the Court finds it convenient to

organize the pro se action into the following Counts:

        Count 1:          Eighth Amendment claim against Hudson, Karen and James
                          regarding the conditions of his confinement; and

        Count 2:          Eighth Amendment claim for deliberate indifference to a medical
                          need against Doe.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 1

                                                  Discussion

        As an initial matter, Plaintiff has failed to make adequate allegations to support a

claim against Defendants Wills, Jeffrey or Rowland. Plaintiff does not include any

allegations against Wills, Jeffrey or Rowland other than identifying them and stating



1
   See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 4 of 10 Page ID #85




that they are “legally responsible” for the operation of Menard and his cell house and

the welfare of the inmates. “[T]o be liable under § 1983, the individual defendant must

have caused or participated in a constitutional deprivation.” Pepper v. Village of Oak

Park, 430 F.3d 805, 810 (7th Cir. 2005) (internal quotations and citations omitted). In

order to state a claim against a defendant, a plaintiff must describe what each named

defendant did (or failed to do), that violated the plaintiff’s constitutional rights. The

mere fact that a defendant was a supervisor is insufficient to establish liability because

the doctrine of vicarious or supervisor liability does not apply to actions filed under 42

USC § 1983. Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir. 1992). Plaintiff fails to allege any

personal knowledge by Wills, Jeffrey or Rowland of the conditions of his confinement

or his medical needs. Accordingly, they are dismissed in their individual capacities

without prejudice.

       Plaintiff also states that he is suing all defendants in their official capacities. Suits

against state officials in their official capacity are “treated as suits against the

State....Because the real party in interest in an official-capacity suit is the governmental

entity and not the named official, the entity's policy or custom must have played a part

in the violation of federal law.” Hafer v. Melo, 502 U.S. 21, 25 (1991) (citations omitted).

Plaintiff fails to plead any policy or custom which caused the alleged constitutional

deprivations. Plaintiff alleges that Menard’s extermination practices are inadequate, but

that states a claim for negligence at most and does not state an underlying constitutional

deprivation.   Accordingly, Plaintiff’s official capacity claims are dismissed without

prejudice.

                                               4
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 5 of 10 Page ID #86




                                          Count 1

       Plaintiff has failed to state a claim for deliberate indifference to the conditions of

his confinement. A prisoner challenging conditions of confinement must show that the

conditions were sufficiently serious as an objective matter, meaning that they denied the

inmate ‘the minimal civilized measure of life's necessities,’ creating an excessive risk to

the inmate's health and safety. Thomas v. Blackard, 2 F.4th 716, 719–20 (7th Cir. 2021)

(quotations omitted).    A plaintiff must also show that prison officials acted with

deliberate indifference—"that they knew of and disregarded this excessive risk of harm

to the inmate.” Id.

       With regard to the presence of insects or the overall conditions of his cell, Plaintiff

fails to plead that any of the Defendants were aware of these issues. Without awareness,

they cannot have been deliberately indifferent to the conditions.

       As to the water issue, two days without hot water is not objectively serious. See

Gray v. Hamilton, No. 15-CV-00421-JPG, 2015 WL 2265470, at *3 (S.D. Ill. May 12, 2015).

While two days with only cold running water in December is certainly not comfortable,

that is not the standard. Although Plaintiff claims this prevented him from adequately

cleaning his hands and wound, his Complaint is clear that he still had running water,

alcohol wipes and antibiotic ointment to prevent infection. Plaintiff fails to plead that the

lack of in-cell hot water for a two-day period created an excessive risk to his health or

safety. Moreover, Plaintiff fails to plead that any of the Defendants were deliberately

indifferent to the lack of hot water. He informed Hudson and Karen of the situation, who

issued orders that the situation be remedied. James stated that he put a work order in.

                                              5
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 6 of 10 Page ID #87




The allegation that a maintenance worker said he personally had not received a work

order a day later is not sufficient to suggest deliberate indifference, even with the

generous interpretation given to pro se litigant pleadings. Accordingly, Count 1 is

dismissed for failure to state a claim

                                          Count 2

       Plaintiff has adequately stated a claim against Defendant John Doe. “[D]elays in

treating painful medical conditions that are not life-threatening can support Eighth

Amendment claims.” Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir.

2009) (quotation omitted). Plaintiff’s allegations are essentially that he missed sick call

on the day he informed Doe of his situation (as he was seen and treated the following

day) because Doe denied him sick call. There is no bright line for how long a delay in

treating an injury must be before it becomes a constitutional violation. See Edwards v.

Snyder, 478 F.3d 827, 830–32 (7th Cir. 2007) (plaintiff who painfully dislocated his finger

and was needlessly denied treatment for two days stated a deliberate indifference claim).

The Court cannot say for the purposes of screening that the length of delay here falls short

of the line for stating a claim, and so Count 2 will proceed against John Doe

                           Motion for Recruitment of Counsel

       Plaintiff has also filed a Motion for Recruitment of Counsel (Doc. 3). Civil litigants

do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503 F.3d 647, 649

(7th Cir. 2007). A district court considering an indigent plaintiff's request for counsel

must first consider whether the plaintiff has made reasonable attempts to secure counsel

on his own or been effectively precluded from doing so; and, if so, whether the difficulty

                                             6
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 7 of 10 Page ID #88




of the case factually and legally exceeds his capacity as a layperson to present it. Id. at

654-655.

      First, Plaintiff has failed to make the required threshold showing of reasonable

efforts to obtain counsel on his own. Plaintiff only identifies one attorney or firm he

contacted.

      Further, it does not appear that the difficulty of the case exceeds Plaintiff’s capacity

to litigate it at this time. Plaintiff has clearly and coherently communicated with the

Court regarding his claims, and does not allege any mental or educational impairments

that would prevent him from handling the early stages of this case. Plaintiff alleges only

that he has limited legal knowledge and access to the law library, which—while

handicaps—do not deprive him of a meaningful opportunity to litigate his claims.

      Should Plaintiff encounter significant difficulties during the discovery phase of the

case, he may file a new Motion for Recruitment outlining those specific difficulties. Such

a motion should also include details on his additional attempts to retain counsel on his

own behalf, including at least the date of the attempts and the name of the firms or

attorneys.

      Accordingly, the Motion to Recruit Counsel (Doc. 3) is DENIED without

prejudice.

                                       Disposition

      Plaintiff’s Complaint (Doc. 1) survives initial screening pursuant to 28 U.S.C. §

1915A against Defendant John Doe. Plaintiff’s claims against Defendants Jeffreys, Wills,

Rowland, Hudson, Karen and James are DISMISSED without prejudice. The Clerk of

                                             7
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 8 of 10 Page ID #89




the Court is DIRECTED to terminate Defendants Jeffreys, Wills, Rowland, Hudson,

Karen and James as parties to this action. Defendant Wills will remain a party to the case

in his official capacity only solely for purposes of aiding in identification of the John Doe

defendant.Plaintiff’s Motion to Recruit Counsel (Doc. 3) is DENIED without prejudice.

Plaintiff’s Motion for Status (Doc. 8) is MOOT.

       The Clerk of Court shall prepare for Defendant Wills (official capacity only): (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form

6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Complaint, and this Memorandum and Order to Defendant’s place of employment

as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on Defendant, and the Court

will require Defendant to pay the full costs of formal service, to the extent authorized by

the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk. Address information shall not be

maintained in the court file or disclosed by the Clerk.

       Service shall not be made on the unknown defendant John Doe, until such time as

Plaintiff has identified each by name in a properly filed motion for substitution. Plaintiff

                                             8
 Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 9 of 10 Page ID #90




is ADVISED that it is Plaintiff’s responsibility to provide the Court with the names and

service addresses for these individuals.

       Defendant Wills is ORDERED to timely enter his appearance but does not need

to file an Answer or other responsive pleading. Once he enters his appearance, the Court

will enter a discovery order setting guidelines for identifying the unknown defendant.

Wills will be responsible for responding to discovery requests aimed at identifying the

unknown defendant propounded in accord with this discovery order.

       Once identified, Defendant John Doe is ORDERED to timely file an appropriate

responsive pleading to the Complaint and shall not waive filing a reply pursuant to 42

U.S.C. § 1997e(g). Pursuant to Administrative Order No. 244, Defendant needs only

respond to the issues stated in this Merits Review Order.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk

of Court and each opposing party of any address changes; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later

than 7 days after a transfer or other change in address occurs. Failure to comply with this

order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: September 16, 2021


                                                 __________________________
                                                 David W. Dugan
                                                 United States District Judge


                                             9
Case 3:21-cv-00464-DWD Document 9 Filed 09/16/21 Page 10 of 10 Page ID #91




                                     Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of

your lawsuit and serve them with a copy of your complaint. After service has been

achieved, the defendants will enter their appearance and file an Answer to the complaint.

It will likely take at least 60 days from the date of this Order to receive the defendants’

Answers, but it is entirely possible that it will take 90 days or more. When all of the

defendants have filed Answers, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for the defendants before filing any motions, to give the

defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at his time, unless otherwise directed

by the Court.

       The Court wishes to remind the Plaintiff that litigation is often viewed a series of

hurdles that the Plaintiff must clear to get to another hurdle. Initial screening is such a

hurdle, but it is a very low one for the Plaintiff to clear. As noted above, surviving initial

screening only requires the bare statement of a claim that, if proven, could entitle Plaintiff

to some relief. At trial, they will need to prove by a preponderance of evidence that the

facts alleged actually occurred and that those facts satisfy the legal requirements for

recovery. Trial is the highest and most difficult of hurdles for any Plaintiff to clear.




                                             10
